DETAILED ACTION
	This is in response to the amendment filed on March 31st 2022.

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 3/31/22, with respect to the rejection(s) of claim(s) 1-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adams et al. US 2011/0270797 A1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. US 2015/0381737 A1 in view of Xie US 2020/0036772 A1 and Adams et al. US 2011/0270797 A1.

Regarding claim 1, Quinn discloses a sensor management unit (Fig. 1) comprising a processor (paragraph 70) to perform:
a sensing data acquisition portion configured to acquire sensing data obtained by a sensor observing a target (Fig. 1, paragraph 6);
a metadata generating portion configured to generate, for the acquired sensing data, metadata indicating an attribute of the sensor (abstract, paragraph 8);
an identification code generating portion configured to generate a first identification code for identifying the sensing data, and a second identification code for identifying the metadata (paragraphs 25, 72 and 92); and
a communicating portion configured to transmit, to an external device, the sensing data (send sensor data to server – see abstract, paragraphs 10 and 25).

Quinn also teaches wherein the metadata includes … metadata indicating an attribute of the sensor at a point in time when the sensing data was obtained (the metadata taught by Quinn can be semantics such as data type, labels, descriptive text, etc., see paragraph 72; these are attributes of the sensor).

Quinn does not explicitly disclose transmitting “the second identification code” but this is taught by Xie as generating a metadata identifier (paragraphs 10, 15 and 122, Fig. 4 step 402) and transmitting the metadata identifier (publish image with metadata identifier – see abstract, Figs. 4-5 and paragraphs 10, 12, 85 and 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinn to create and transmit a metadata identifier as taught by Xie.  Xie suggests that by only publishing a metadata identifier, the volume of transmitted data can be reduced, thereby reducing system overhead (see paragraphs 93 and 113).

The combination of Quinn and Xie does not explicitly disclose wherein the metadata includes dynamic metadata … the attribute relating to the form of use of the sensor that dynamically changes over time.  But this is taught by Adams as metadata sensors (see Fig. 1, paragraphs 74-77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Quinn and Xie to incorporate the metadata sensors as taught by Adams for the purpose of managing metadata relating to sensors.  Adams suggests this provides “state” information which allows predictions and models to be made (see paragraphs 3-7).

Regarding claim 2, Quinn discloses generating the first and second identification code using a universal unique identifier or global unique identifier (unique ID – paragraph 72).

Regarding claim 3, Quinn discloses the metadata includes processed metadata relating to a feature value of the sensing data, the processed metadata being generated by analyzing the sensing data (metadata is generated based on sensing data – see paragraph 72, and therefore is “processed metadata” according to the claim definition).

Regarding claims 4, 10 and 13, Quinn discloses:
in response to the sensor management unit receiving, from the external device, a request for transmitting the sensing data accompanied by a designation of the first identification code, the communicating portion transmitting, to the external device, the sensing data specified by the designated first identification code (Quinn discloses that a server/external device receives sensor data using an identifier – see paragraph 72; Quinn teaches using APIs to allow third parties to configure the synching process – paragraph 80, thus the synch can be performed in response to a request from the external device); and
in response to the management unit receiving, from the external device, a request for transmitting the metadata accompanied by a designation of the second ID code, the communicating portion transmitting, to the external device, the metadata specified by the second ID code to the external device (Quinn teaches transmitting metadata and ID code to server, see paragraph 72, this could be done in response to a request receive via the API).

Regarding claim 5, Quinn discloses the sensor management unit of claim 1 (see rejection of claim 1); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many actions could read on “managing” data, in this case, Quinn discloses using and storing the metadata, thus it “manages” the metadata as required by the claim – see paragraph 78).

Regarding claim 6, Quinn discloses the sensor management unit of claim 1 (see rejection of claim 1); and the sensor (Fig. 1 item 102, paragraph 70).

Regarding claim 7, it is a method claim that corresponds to the system of claim 1; therefore it is rejection for the same reasons.

Regarding claim 8, it is a non-transitory computer readable medium that corresponds to the system of claim 1; therefore it is rejected for the same reasons.

Regarding claim 9, it corresponds to claim 3 so it is rejected for the same reasons.

Regarding claim 11, Quinn discloses the sensor management unit according to claim 2 (see rejection of claim 2); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many actions could read on “managing” data, in this case, Quinn discloses using and storing the metadata, thus it “manages” the generated metadata as required by the claim – see paragraph 78).

Regarding claim 12, Quinn discloses the sensor management unit according to claim 2 (see rejection of claim 2); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).

Regarding claim 14, Quinn discloses the sensor management unit of claim 3 (see rejection of claim 3); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many actions could read on “managing” data, in this case, Quinn discloses using and storing the metadata, thus it “manages” the generated metadata as required by the claim – see paragraph 78).

Regarding claim 15, Quinn discloses the sensor management unit according to claim 3 (see rejection of claim 3); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).

Regarding claim 16, Quinn discloses the sensor management unit of claim 4 (see rejection of claim 4); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many actions could read on “managing” data, in this case, Quinn discloses using and storing the metadata, thus it “manages” the generated metadata as required by the claim – see paragraph 78).

Regarding claim 17, Quinn discloses the sensor management unit according to claim 4 (see rejection of claim 4); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).

Regarding claim 18, Quinn discloses the sensor management unit of claim 5 (see rejection of claim 5); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Misumi et al. US 2019/0258553 A1 discloses creating and transmitting metadata and sensor ID (paragraphs 79-81).
Edgardh et al. US 2019/0028544 A1 discloses managing sensor data (abstract) including generating metadata for sensor data (paragraph 141) and requesting sensor/metadata from an external device (Fig. 4).
Hubbard et al. US 2017/0013047 A1 discloses an identification assignor that assigns a unique identifier to sensor data (paragraph 56).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975